I concur in the judgment rendered. I also concur in the general principle, which has long been recognized, that one becomes the full age on the day preceding the twenty-first anniversary of his birth. I do not concur, however, and respectfully dissent from the conclusion that prescription by possession under color of title for seven years ripened on February 3, 1928, as against one who, born on February 5, 1900, became twenty-one years of age on February 4, 1921. In my opinion, prescription does not begin to run until the first moment of the twenty-second year, which in tliis case Avould be the first moment of February 5, 1921. Seven years from February 5, 1921, was completed at the end of February 4, 1928. The suit in this case was brought on February 4, 1928, and was brought in time. The judgment, if justified, is justified on other grounds, to wit, that the title to the property for which the suit was brought has found its way into persons who are innocent purchasers and can not be affected by the fraud of predecessors.